DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20200304826 A1).

Regarding claim 1, Li teaches a video processing method, comprising: 
determining that a coding mode of a current video block is an affine mode (when the current block is coded according to a 4-parameter affine mode, [0122]); 
determining, for the current video block, an applicability of a prediction refinement optical flow procedure with the affine mode according to a rule that specifies a condition for applying ([0128] In some embodiments, the PROF method may begin with performing the subblock-based affine motion compensation to generate an initial sub-block predicted sample I(i,j), where i and j correspond to a particular sample in a current sub-block.); and 
performing, based on the determining, a conversion between the current video block and a bitstream of the video (the difference of the CPMVs of the current block and corresponding CPMV predictors (CPMVPs) can be signalled in the bitstream. [0120]); 
wherein, during the prediction refinement optical flow procedure, one or more initial predictions for the current video block are computed at a sub-block level and refined using an optical flow calculation ([0145] For example, as described in Section 11.2, PROF for affine includes calculation of an adjustment vector .DELTA.v(i,j), which is a motion vector difference between a pixel MV (denoted as v(i,j)) determined for a sample location (i,j) and a corresponding sub-block MV of the sub-block to which sample location (i,j) belongs.).

Regarding claim 3, Li teaches the method of claim 1, wherein the applicability mode of the prediction refinement optical flow procedure is determined based on a width (W) and/or a height (H) of the current video block (the affine merge mode can be applied when the current block (901) has a width and height that are equal to or greater than 8 samples. [0111]).

Regarding claim 4, Li teaches the method of claim 1, wherein the rule specifies the applicability mode of the prediction refinement optical flow procedure based on affine parameters and/or a number of affine parameters that are used in an affine motion compensation prediction for the current video block ([0102] In some examples, a motion vector of a current block and/or sub-blocks of the current block can be derived using an affine model (e.g., a 6-parameter affine model or a 4-parameter affine model). FIG. 8A is a schematic illustration of a 6-parameter (according to three control points) affine model in accordance with an embodiment.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Huang (US 20200296405 A1).

Regarding claim 5, Li teaches the method of claim 1. Li does not teach the following limitations, however, in an analogous art, Huang teaches wherein delta motion vectors are used to calculate motion vectors for the current video block, and wherein the rule specifies the applicability mode depending on a comparison of a threshold with one of i) a maximum value of an absolute value of a delta motion vector, ii) a minimum value of the absolute value of the delta motion vector, iii) all delta motion vectors, iv) at least one of the delta motion vectors (video decoder 300) may be configured to constrain the absolute value of each component of the difference motion vector (e.g., .DELTA.v(x, y)) to be less than a threshold TH, such that the calculation of the above equation may be performed within a certain bit depth. [0160]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Huamg and apply them to Li. One (Huamg: [0144]).

Regarding claim 6, Li teaches the method of claim 1. Li does not teach the following limitations, however, in an analogous art, Huang teaches wherein the rule specifies that the prediction refinement optical flow procedure is applied to a position of a sample based on a comparison between an absolute value of a corresponding delta motion vector and a threshold (video decoder 300) may be configured to constrain the absolute value of each component of the difference motion vector (e.g., .DELTA.v(x, y)) to be less than a threshold TH, such that the calculation of the above equation may be performed within a certain bit depth. [0160]). The same motivation used to combine Li in view of Huang in claim 5 is applicable.

Regarding claim 8, Li teaches the method of claim 1. Li does not teach the following limitations, however, in an analogous art, Huang further teaches comprising: determining, due to the prediction refinement optical flow procedure being enabled for a video block of a video, that a coding mode is disallowed for coding the current video block into the bitstream (the video coder may be configured to disable prediction refinement with optical flow. [0163]). The same motivation used to combine Li in view of Huang in claim 5 is applicable.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zheng (US 20180103257 A1).
Regarding claim 10, Li teaches the method of claim 1. Li does not teach the following limitations, however, in an analogous art, Zheng teaches wherein the performing of the conversion includes decoding the current video block from the bitstream ([0019] According to a second aspect, an embodiment of the present disclosure provides an image decoding method, and the method includes: obtaining a first indicator from a bitstream, where the first indicator is used to indicate whether to perform combined decoding on a conversion function parameter of a current image block and a conversion function parameter of a neighboring image block; and obtaining the conversion function parameter of the current image block according to the first indicator.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zheng and apply them to Li. One would be motivated as such as so that bitstream overheads can be reduced, and efficiency can be improved (Zheng: [0132])

Regarding claim 11, Li teaches the method of claim 1. Li does not teach the following limitations, however, in an analogous art, Zheng teaches wherein the performing of the conversion includes encoding the current video block into the bitstream ([0019] According to a second aspect, an embodiment of the present disclosure provides an image decoding method, and the method includes: obtaining a first indicator from a bitstream, where the first indicator is used to indicate whether to perform combined decoding on a conversion function parameter of a current image block and a conversion function parameter of a neighboring image block; and obtaining the conversion function parameter of the current image block according to the first indicator.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of *** an apply them to ***. One would be motivated as such as so that bitstream overheads can be reduced, and efficiency can be improved (Zheng: [0132])

Regarding claims 12 and 14-16, the apparatus of claims 12 and 14-16 are rejected under the same arts and evidence used to reject the method of claims 1, 3-6, 8, 10-12.

Regarding claim 17, the non-transitory computer-readable storage medium of claim 17 is rejected under the same arts and evidence used to reject the method of claims 1, 3-6, 8, 10-12.

Regarding claim 19, the non-transitory computer-readable storage medium of claim 17 is rejected under the same arts and evidence used to reject the method of claims 1, 3-6, 8, 10-12.

Allowable Subject Matter
Claims 2, 7, 9, 13, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486